Case 1:19-cv-00302-MN-JLH Document 259 Filed 02/23/21 Page 1 of 3 PageID #: 5584




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EVERTZ MICROSYSTEMS LTD.,                          )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )
                                                    )    C.A. No. 19-302-MN-JLH
 LAWO INC., LAWO NORTH AMERICA                      )
 CORP., and LAWO AG,                                )
                                                    )
               Defendants.                          )


                                   MEMORANDUM ORDER 1

        Presently pending before the Court is Defendants’ (“Lawo’s”) Motion to Bifurcate and

 Stay the Issue of Damages for Purposes of Discovery and Trial. (D.I. 166.) As stated at the

 teleconference on February 16, 2021, Defendants’ motion is DENIED. My ruling was announced

 from the bench as follows:

                        This is my [ruling] on Defendants’ motion to bifurcate and
                stay the issue of damages for purposes of discovery and trial. (D.I.
                166.) I will not be issuing a separate written opinion, but we will
                file a written document that incorporates the transcript of my oral
                ruling today. Although we are not issuing a separate opinion, we
                have followed a full process for making the decision that I’m about
                to state. There was full briefing on this motion and all of the
                submissions have been carefully considered.

                     For the reasons I will discuss, [ ] Defendants’ motion [is]
                DENIED.

                        Now I’ll set forth the procedural history of this action.
                Plaintiff Evertz filed this patent infringement action back in
                February 2019. (D.I. 1.) Lawo’s Answer contained numerous
                affirmative defenses and counterclaims, including non-patent
                counterclaims. (D.I. 22.)



        1
         Because a motion to bifurcate is non-dispositive, this ruling is made pursuant to 28 U.S.C.
 § 636(b)(1)(A).
Case 1:19-cv-00302-MN-JLH Document 259 Filed 02/23/21 Page 2 of 3 PageID #: 5585




                     In August [] 2019, Evertz moved to dismiss and strike
             certain of Lawo’s counterclaims and affirmative defenses or, in the
             alternative, to stay discovery and bifurcate trial on those issues.
             (D.I. 26.) At a hearing in December 2019, I told the parties that I
             was inclined to bifurcate some of Lawo’s defenses and
             counterclaims and to stay discovery with respect to Lawo’s non-
             patent defenses and counterclaims. The parties agreed to that
             resolution and, on January 9, 2020, they filed a stipulation
             memorializing it. (D.I. 69.) At that time, Lawo did not ask the Court
             to stay damages discovery and/or bifurcate the issue of patent
             infringement damages.

                     Since that time, discovery has moved forward, and the
             parties have brought a number of discovery disputes to the Court.
             (See, e.g., D.I. 75; D.I. 92; D.I. 152; D.I. 153.) Fact discovery is set
             to close on March 18, 2021. (D.I. 180.)

                      On November 6, 2020, Lawo filed the pending motion.
             Lawo wants the Court to order that the issues of patent infringement
             liability and damages be bifurcated into separate trials, and it wants
             the Court to stay damages discovery. (D.I. 166.)

                     The Court has broad discretion to order separate trials under
             Rule 42(b). SenoRx, Inc. v. Hologic, Inc., 920 F. Supp. 2d 565, 567
             (D. Del. 2013). “When exercising this broad discretion, courts
             should consider whether bifurcation will avoid prejudice, conserve
             judicial resources, and enhance juror comprehension of the issues
             presented in the case.” Id.

                     There is no general rule governing the propriety of
             bifurcating liability from damages in a patent infringement trial.
             Rather, the Court must conduct a case-by-case analysis to determine
             whether bifurcation is appropriate under the specific facts of the
             case. Id. at 568.

                    Having considered the arguments made by the parties, I
             conclude that, under the totality of the circumstances, staying
             discovery and ordering a separate trial on damages would be
             inappropriate here.

                     First, having presided over the Markman hearing in this
             matter, I do not think that this [case] is unusually complex. I also
             note that, in this District, juries routinely decide complex liability
             and damages issues at the same trial. Moreover, the non-patent
             counterclaims have already been bifurcated from the patent issues,
             and discovery on those issues has been stayed in an attempt to

                                                2
Case 1:19-cv-00302-MN-JLH Document 259 Filed 02/23/21 Page 3 of 3 PageID #: 5586




              reduce the burden on the parties and this Court and to reduce juror
              confusion.

                       I am also not persuaded that a trifurcation of this case will
              save significant additional resources. In fact, I think that, in this
              case, it may create additional work for everyone involved. As
              Evertz notes, the parties in this case have been fairly litigious,
              raising numerous discovery disputes before the Court. I have a
              concern that bifurcating and staying the issue of damages will result
              in (1) duplicate discovery requests and disputes as those already
              resolved and (2) new disputes over what is appropriately part of the
              liability phase versus the damages phase.

                      For purposes of the argument, I accept Lawo’s contention
              that forcing it to defend liability and damages at the same time is
              potentially prejudicial in the sense that it will spend less resources
              defending the damages phase of the case if Evertz does not prevail
              on some or all of the asserted claims. But that is not enough to carry
              the day. Delaying the damages phase would be prejudicial to Evertz,
              particularly here, where the discovery process is well under way and
              only a month remains before the close of fact discovery. Staying
              damages discovery at such a late date provides less of an opportunity
              to save resources. And, as I mentioned, bifurcation has the potential
              to increase the resources that the Court will have to expend on this
              dispute.

                      I further find that, under the circumstances, it would be a
              poor use of limited judicial resources to make what it is already a
              two trial case into a three trial case. As the parties both know, this
              Court currently has an extremely congested docket. It would be
              difficult to schedule an additional trial in this action; thus, Evertz
              would likely have to wait additional years to have full resolution of
              its claims.

                     I conclude that the requested bifurcation and stay is
              inappropriate here. Accordingly, [ ] Lawo’s motion [is] DENIED.




 Dated: February 23, 2021                           ___________________________________
                                                    The Honorable Jennifer L. Hall
                                                    United States Magistrate Judge




                                                3
